TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-02-00451-CR



                                  Arthur Glenn Robinson, Appellant

                                                    v.

                                    The State of Texas, Appellee




                 FROM THE COUNTY COURT AT LAW NO. 2 OF BELL COUNTY
              NO. 2C01-06739, HONORABLE JOHN BARINA, JR., JUDGE PRESIDING



                              MEMORANDUM OPINION


                A jury found appellant Arthur Glenn Robinson guilty of prostitution, for which the court

assessed punishment at incarceration for three days and a $500 fine. Tex. Pen. Code Ann. ' 43.02 (West

Supp. 2003). In two points of error, he contends the court erred by overruling motions for mistrial

occasioned by the State=s improper jury argument. We will overrule these points and affirm.

                Robinson and a companion were videotaped agreeing to engage in sexual conduct with two

undercover police officers for a fee. During argument, the prosecutor reminded the jurors of testimony that

the police had received numerous complaints about prostitution in the area in which the undercover

operation was conducted. He then said, ASo we know where they=re at. Why was he [Robinson] there?

You have to understand. He knew it was a known area. That=s the reason he was there.@ An objection
that the prosecutor was arguing outside the record was sustained and the jury was instructed to disregard

the comment. A motion for mistrial was overruled.

                 The prosecutor later argued, A[The first undercover officer] was sitting right thereCwas

standing right next to him. Who else was he going to have itCwho else was he going to have sex with

because [Robinson=s companion] has testified that he was going to have sex with theC.@ In fact, the

companion did not testify (although he could be heard on the videotape), and an objection that the argument

was outside the record was sustained. Once again, the jury was instructed to disregard and a motion for

mistrial was overruled.

                 Generally, an instruction to disregard will cure error in jury argument. Dinkins v. State,

894 S.W.2d 330, 357 (Tex. Crim. App. 1995). Neither statement by the prosecutor in this cause was so

extreme or manifestly improper as to render futile the court=s instruction to disregard.1 See Hernandez v.

State, 819 S.W.2d 806, 820 (Tex. Crim. App. 1991). The district court did not err by overruling the

motions for mistrial. See Ladd v. State, 3 S.W.3d 547, 567 (Tex. Crim. App. 1999) (mistrial appropriate

when error has occurred that is so prejudicial that it is impossible to continue trial). The points of error are

overruled.




   1
      The State argues that the prosecutor=s first comment was a reasonable inference from the evidence and
that the second was an obvious reference to the companion=s statements heard on the videotape.




                                                       2
                 The judgment of conviction is affirmed.




                                                 __________________________________________

                                                 Bea Ann Smith, Justice

Before Justices Kidd, B. A. Smith and Yeakel

Affirmed

Filed: February 21, 2003

Do Not Publish




                                                    3